            Case 2:19-cv-01316-GMN-EJY Document 8 Filed 12/20/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   MARK E. WOOLF
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: 702-388-6336
     Facsimile: 702-388-6787
 6   Email: mark.woolf@usdoj.gov

 7   Attorneys for the United States

 8                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 9
     United States of America,
10
                      Plaintiff,                              Case No. 2:19-cv-01316-GMN-EJY
11
              v.                                              Stipulation for Stay Pending
12                                                            Settlement Discussions
     D. Brian Boggess,
13                                                            (First Request)
                      Defendant.
14

15          Pursuant to Local Rule IA 6-1 and Local Rule 7-1, the United States of America

16   and Defendant D. Brian Boggess stipulate to stay this matter for a period of sixty days, or

17   until February 18, 2019. The parties have conferred on multiple occasions since the

18   complaint in this matter was filed, and believe they will be able to resolve this matter

19   without continued litigation. This stipulation is not sought for purposes of delay or any

20   other improper purpose, but to facilitate the parties’ efforts to resolve the matter in a “just,

21   speedy, and inexpensive” manner consistent with Fed. R. Civ. P. 1. The parties reserve the

22   ability to seek additional time to finalize resolution, if necessary, but anticipate they will be

23   able to file dismissal paperwork prior to the identified deadline.

24   ///

25   ///

26   ///

27   ///

28   ///


                                                    1
           Case 2:19-cv-01316-GMN-EJY Document 8 Filed 12/20/19 Page 2 of 2



 1         Accordingly, the parties request that this matter be stayed for 60 days, or until

 2   Tuesday, February 18, 2019.

 3         Respectfully submitted this 20th day of December 2019.

 4   D. Brian Boggess Attorney at Law               NICHOLAS A. TRUTANICH
                                                    United States Attorney
 5
     /s/ D. Brian Boggess                           /s/ Mark E. Woolf
 6   D. BRIAN BOGGESS                               MARK E. WOOLF
     3610 N. University Ave. Suite 275              Assistant United States Attorney
 7   Provo, UT 84604
     Attorney for Plaintiff (Pro Se)                Attorney for the United States
 8

 9
10
                                         IT IS SO ORDERED.
11                                                   23 day of December, 2019.
                                         Dated this ____
12

13
                                         ________________________________
14                                       Gloria M. Navarro, District Judge
                                         UNITED STATES DISTRICT COURT
15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                               2
